DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicants’ amendment, filed on 09/15/2022, in response to claims 1-2, 4-5, 7, 9-14, and 22-23 rejection from the non-final office action (03/17/2022), by amending claims 1, 5, 7, 11, and 22; cancelling claims 12 and 23; and adding new claims 24-25 is entered and will be addressed below.
Election/Restrictions
Claims 6, 8, 15-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I-V, and VII-IX, there being no allowable generic or linking claim. 
Claim Interpretations
The following claim limitations are considered intended use:
The “graphene synthesis chamber" and “supplies a gas comprising a carbon gas" of claim 1,

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 7, 9, 11, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hong et al. (US 20110195207, from IDS, hereafter ‘207), in view of Holmes (US 20110280794, from IDS, hereafter ‘794), Kirushko et . al. (US 20100263590, hereafter ’590), and Onabe et al. (US 5908507, hereafter ‘507).
‘207 teaches some limitations of:
Claim 1: graphene roll-to-roll coating apparatus (title, the claimed " A roll-to-roll graphene synthesis chamber comprising”, note synthesizing graphene is an intended use of the apparatus):
 a first roller 250 for supplying a metallic member 150 in a roll-to-roll manner; a pre-treating unit 400 for processing a surface of the supplied metallic member supplied by the first roller 250; a graphene forming unit 500 for forming and coating graphene on a surface of the pre-treated metallic member; and a second roller 300 for collecting the metallic member coated with the graphene in a roll-to-roll manner after the metallic member passes through the graphene forming unit  ([0069], Figs. 1-5, the claimed “a chamber case; a first roller around which a metal film is wound before graphene is synthesized, and a second roller around which the metal film is wound after graphene is synthesized"); 
a gas nozzle 510 within the graphene forming unit. The reactant containing a carbon source may be composed of only a carbon source or may be composed of a carbon source and a nonreactive gas such as helium or argon ([0077], the claimed “a gas supply which is arranged to supply a gas comprising a carbon gas into an inner space of the chamber case”, note also gas species is an intended use of the apparatus); 
heating source 520 ([0079], the claimed “a main heater to the inner space to heat the metal film”, note the heating source 520 heat the metallic member 150 from both sides).

‘207 does not teach the other limitations of: 
Claim 1: (1A) (a main heater) which is arranged to emit a light (to the inner space to heat the metal film);
an auxiliary heater which is arranged to absorb the light emitted by the main heater and emit a radiant heat toward the metal film, the auxiliary heater comprising a first auxiliary heater and a second auxiliary heater, and
wherein the first auxiliary heater and the second auxiliary heater are spaced apart from each other and define an auxiliary space therebetween for synthesizing graphene on the metal film, 
wherein the metal film is placed in the auxiliary space, 
wherein the main heater and the first auxiliary heater are separately provided and spaced apart from each other by a first region of the inner space of the clamber case, and
wherein the first region of the inner space is outside the auxiliary space and the first auxiliary heater,
wherein a longitudinal axis of the auxiliary space runs through the auxiliary space parallel to the metal film placed in the auxiliary space, and 
(1B) wherein the gas supply passes laterally through a first outer lateral side wall of the chamber case in a position which is spaced from the longitudinal axis of the auxiliary space, and 
wherein the position of the gas supply through the first outer lateral side wall of the chamber case is in a lateral plane which lies between the main heater and the auxiliary heater.  
Claim 7: further comprising: a gas discharger which during use discharges the gas flowing through the auxiliary space to an outside, 
wherein the gas discharger passes through a second outer lateral side wall of the chamber case, opposing the first outer lateral side wall of the chamber case, in a position which is one or both of: 
spaced from the longitudinal axis of the auxiliary space, and 
in a plane which lies between the main heater and the auxiliary heater.  
Claim 9: wherein the metal film is spaced apart from the first auxiliary heater and the second auxiliary heater,
wherein the first auxiliary heater is disposed parallel to a first surface of the metal film, 3
and
wherein the second auxiliary heater is disposed parallel to a second surface, opposite the first surface, of the metal film.
Claim 22: wherein the chamber case includes a metal film inlet in the first outer lateral side wall and a metal film outlet in the second outer lateral side wall, 
wherein a first pair of first and second rotating rollers or units provide the metal film inlet, 
wherein a second pair of first and second rotating rollers or units provide the metal film outlet, 
wherein the first auxiliary heater is disposed in line with each first rotating roller or unit of the first pair and the second pair of first and second rotating rollers or units, 
wherein the second auxiliary heater is disposed in line with each second rotating roller or unit of the first pair and the second pair of first and second rotating rollers or units, and 
wherein the metal film inlet and the gas supply are provided in a common vertical plane which lies between the main heater and the first roller.  

‘794 is an analogous art in the field of APPARATUS AND METHOD FOR SUBSTRATE AND GAS HEATING DURING CHEMICAL VAPOR DEPOSITION NANOTUBE SYNTHESIS (title), In Embodiment 23 carbon materials other than nanotubes (including but not limited to graphene) are grown using the various embodiments of the methods and apparatus described herein. Graphene can be grown on nickel or copper substrates for various applications ([0114]), continuously rolled onto films and products 1710 as seen in FIG. 17 ([0044], last sentence, see also Figs. 16A-B). ‘794 teaches that In Embodiment 5, a thermally conductive coating is employed on the inner surface of the flow tube to enhance gas heating and reduction of incoming IR radiation. FIG. 2 shows how the incoming gasses are more efficiently heated by a thermally conductive coating 220 on the inner surface of the tube 230. Thermal energy from resistive coils (not shown) hits the coating 220 causing the coating 220 to heat up much faster than the quartz, which constitutes the tube 230. The coating then transfers this energy to the gasses about 100 times more efficiently than quartz alone ([0083], note the dark carbon coatings/attenuators 220 are spaced apart from the sample), In Embodiment 12, an IR shield is employed to protect substrates from overheating by IR exposure. FIG. 2 shows the use of an IR attenuator 220 that is inserted into the growth chamber surrounding the substrates. This mimics the carbon coating 220 mentioned in Embodiment 5 without the need to coat the entire tube surface ([0097]), a dark coating 220 attenuates the incoming IR radiation from the coils ([0084], Fig. 2 shows the locations of the coil are outside the tube 230, see also Figs. 11-12 for coils 1110, as the IR coils are outside the tube 230 and dark carbon coatings/attenuators 220 are inside the tube 230, they are spaced apart), for the purpose of uniformity, density, length, structural perfection and height throughout the production area ([0035], 2nd sentence). Note Figs. 11-12 shows the chamber is rectangular, therefore, there are four attenuators 220. 

At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to have replaced the heating source 520 of ‘207 with inserted dark carbon attenuators 220 by IR exposure as shown in Fig. 2 of ‘794 (the limitations of 1A and 9), for the purpose of uniformity, density, length, structural perfection and height throughout the production area, as taught by ‘794 ([0035], 2nd sentence). Note it would have been obvious to a person of ordinary skill in the art to have added space for easy insertion/removal, as a result, the claimed “wherein the main heater and the first auxiliary heater are separately provided and spaced apart from each other by a first region of the inner space of the clamber case, and wherein the first region of the inner space is outside the auxiliary space and the first auxiliary heater“.

By importing the dark carbon attenuators 220 of ‘794 at both sides of the metallic member 150 of ‘207, The middle horizontal plane where the metallic member 150 travel is the claimed “wherein a longitudinal axis of the auxiliary space runs through the auxiliary space parallel to the metal film placed in the auxiliary space”.

‘590 is an analogous art in the field of Vapor Deposition (title). ‘590 teaches that e-beam guns are directed at trays containing crushed ceramic or graphite positioned adjacent to the work piece 201 for indirect heating (Fig. 2, [0012]).

‘507 is an analogous art in the field of Chemical Vapor Deposition Reactor (title). ‘507 teaches that The CVD reactor 11 in this example is comprised of a long reaction chamber 12, a material gas supply device 13 connected to the left side of reaction chamber 12, an exhaust pump 14 connected to the right side of reaction chamber 12, a long heater 15 which is disposed at the bottom of reaction chamber 12, and a base material transfer device 16 consisting of a sending drum and a winding drum. Further, a material gas supply port 17 is formed at the left end of reaction chamber 12. This material gas supply port 17 is connected to the material gas supply device 13 via material gas supply pipe 18. Furthermore, gas exhaust port 19 is formed to the right end of the reaction chamber 12. This gas exhaust port 19 is connected to exhaust pump 14 via gas exhaust pipe 20 (Fig. 25, col. 2, lines 8-23, note gas exhaust port is opposing the inlet side wall for gas supply port 17). Note also Fig. 25 shows the material gas supply port 17 and the base material entrance is in a common vertical plane.

At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to have moved the imported attenuator 220 of ‘794 adjacent to the work piece/ metallic member 150 of ‘207, as taught by ‘590,  for its suitability for indirect heating with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Furthermore, it would have been obvious to a person of ordinary skill in the art to have rearranged the gas nozzle 510 of ‘207 to the side wall of the chamber in a common vertical plane with entrance of the metallic member 150 in Fig. 1 of ‘207, and gas exhaust port at the opposite side (the limitation of claims of 1B, 7, and 22), as taught by ‘507. It has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C. 

Note as the imported attenuator 220 from ‘794 is moved adjacent to the work piece (taught by ‘590) and main heater is either outside of the chamber (by ‘794) or at the chamber wall (by ‘207), the lateral side gas nozzle 510 would have been “wherein the gas supply passes laterally through a first outer lateral side wall of the chamber case … a lateral plane which lies between the main heater and the auxiliary heater” (the limitation of 1B). 

‘207 further teaches the limitations of:
Claim 2: heat treatment is performed at a temperature of, e.g., about 300o C. to about 2000o C. by a temperature controllable heating source 520 while the reactant gas containing the carbon source is supplied into the graphene forming unit, carbon components existing in the carbon source may be bonded to each other and form a hexagonal plate-shaped structure on the surface of the metallic member 150, so that graphene is formed ([0039], the claimed “wherein the roll-to-roll graphene synthesis chamber is configured to provide that a temperature of the auxiliary space is about 1000 °C or higher during graphene synthesis”, note ‘794 also teaches 1200 °C, [0082]).

The combination of ‘207, ‘794, ‘590, and ‘507 further teaches the limitations of:
Claim 4: Fig. 2 of ‘794 shows the claimed “wherein the gas supply supplies the gas into the auxiliary space during use” (likewise for the combination).
Claim 11: Fig. 1 of ‘207 shows the heating source 520 heat the metallic member 150 from both sides and parallel to the chamber wall and Fig. 2 of ‘794 also shows IR exposure and the dark carbon coatings/attenuators 220 from both sides and parallel to the chamber wall (the claimed “wherein the main heater comprises a first main heater and a second main heater, and wherein the first auxiliary heater is disposed between and parallel to the first main heater and the metal film, and the second auxiliary heater is disposed between and parallel to the second main heater and the metal film”).
Alternatively, claims 1-2, 4, 7, 9, 11, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘207, in view of ‘794, ’590, and Ha et al. (US 20020170496, previously cited, hereafter ‘496).
‘207 teaches some limitations of of claim 1 and does not teach the other limitations of claim 1 as discussed above.

‘794 is an analogous art as discussed above.

At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to have replaced the heating source 520 of ‘207 with inserted dark carbon attenuators 220 by IR exposure as shown in Fig. 2 of ‘794 (the limitations of 1A and 9), for the purpose of uniformity, density, length, structural perfection and height throughout the production area, as taught by ‘794 ([0035], 2nd sentence). Note it would have been obvious to a person of ordinary skill in the art to have added space for easy insertion/removal, as a result, the claimed “wherein the main heater and the first auxiliary heater are separately provided and spaced apart from each other by a first region of the inner space of the clamber case, and wherein the first region of the inner space is outside the auxiliary space and the first auxiliary heater“.

By importing the dark carbon attenuators 220 of ‘794 at both sides of the metallic member 150 of ‘207, The middle horizontal plane where the metallic member 150 travel is the claimed “wherein a longitudinal axis of the auxiliary space runs through the auxiliary space parallel to the metal film placed in the auxiliary space”.

‘590 is an analogous art as discussed above. 

‘496 is an analogous art in the field of Continuous Processing Apparatus By Plasma Polymerization With Vertical Chamber (title) causing the electrode to be carbonized, creating carbide ([0016]). ‘496 teaches that A gas inlet 31a is formed at the bottom of the vertical chamber 20, and a gas outlet 31b is formed at the top thereof. In such a case, gas flowing is parallel to the movement direction of the substance, so that gas is supplied evenly to each position of the surface of the substance (Fig. 3A, [0086]-[0087]), As shown in FIG. 3B, it is noted that the gas is supplied in the horizontal direction to the chamber, unlike the embodiment of FIG. 3 ([0090]).

At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to have moved the imported attenuator 220 of ‘794 adjacent to the work piece/ metallic member 150 of ‘207, as taught by ‘590,  for its suitability for indirect heating with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Furthermore, it would have been obvious to a person of ordinary skill in the art to have rearranged the gas nozzle 510 of ‘207 to the side wall of the chamber and gas exhaust port at the opposite side (the limitation of claims of 1B and 7), as taught by ‘496, for the purpose of evenly supply gas to each position of the substrate, as taught by ‘496 ([0087]).

Note as the imported attenuator 220 from ‘794 is moved adjacent to the work piece (taught by ‘590) and main heater is either outside of the chamber (by ‘794) or at the chamber wall (by ‘207), the lateral side gas nozzle 510 would have been “wherein the gas supply passes laterally through a first outer lateral side wall of the chamber case … a lateral plane which lies between the main heater and the auxiliary heater” (the limitation of 1B). 

The rejection of claims 2, 4, 7, 9, and 11 are discussed above.
Claim 10, and alternatively claims 1-2, 4, 7, 9, 11, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘207, in view of ‘794, ‘590, ‘507 (or ‘496) and Ratliff et al. (US 6300600, from IDS and previously cited, hereafter ‘600).
In case Applicants argue that there is no space inbetween the inserted attenuator 220 and the quartz tube 230 in ‘794.

The combination of ‘207, ‘794, ‘590, ‘507 (or ‘496) does not teach the limitations of:
Claim 10: wherein the first auxiliary heater and the second auxiliary heater comprise graphite.

‘600 is an analogous art in the field of Hot Wall Rapid Thermal Processor (title) manufacture of semiconductor devices (col. 1, line 19). ‘600 teaches that The heating plate 26 receives heat rays radiated from the heating elements 20 and radiates secondary heat rays into the heating chamber 18 (col. 6, lines 48-51, Fig. 5A shows a space between the main heater 20 and the auxiliary heater 26), the heating plate 26 is preferably constructed from materials with a high thermal conductivity such as silicon carbide and graphite covered with silicon carbide (col. 6, lines 43-46), the wafer 28 is preferably positioned so close to the heating plate 26 that heat is conducted to the wafer 28 through the air between the heating plate 26 and the wafer 28. Because the wafer 28 is also receiving the heat rays radiated from the heating plate 26, the close proximity of the wafer 28 and the heating plate 26 causes the wafer 28 to be concurrently heated by both radiation and conduction. These two heat transfer mechanisms provide an accelerated temperature ramp up (col. 17, lines 38-46). Note also heating elements 20 are inside the chamber/casing 12. Note heat rays includes IR rays.

At the time the invention was made, it would have been obvious to a person with ordinary level of skill in the art to have placed the imported attenuator 220 from ‘794 to close proximity of the substrate/metallic member 150 of ‘207 (as a result, the attenuator would have been in line with the roller as shown in Fig. 1 of ‘207, and optionally moves IR source within the chamber) and to have adopted graphite covered silicon carbide of ‘600 as the attenuator 220 of ‘794, and then combined with ‘207, ‘794, ‘590, ‘507 (or ‘496), for the purpose of accelerated temperature ramp up, as taught by ‘600 (col. 17, lines 45-46, for alternatively claim rejections) and for its suitability as indirect heater with predictable results (for claim 10). The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘207, ‘794, ‘590, ’507 (or ‘496), (optionally with ‘600), as being applied to claim 1 rejection above, further in view of Shin et al. (US 20110123776, from IDS, hereafter ‘776).
The combination of ‘207, ‘794, ‘590, ‘507 (or ‘496) (optionally with ‘600) does not teach the limitations of:
Claim 5: wherein the main heater comprises: a halogen lamp; and a window surrounding an outer circumference of the halogen lamp.

‘776 is an analogous art in the field of graphene (title) including growing graphene on the copper surface of the copper foil ([0114]). ‘776 teaches a graphitization catalyst film 41 comprising a copper foil (having the dimensions 50 centimeters (cm) by 70 cm) with a first surface coated with pure copper and an opposite second surface having a copper oxide film, was put into a chamber, and was then thermally treated with a halogen lamp heater 50 at about 400o C. for 20 minutes while acetylene gas (i.e., carbon source 51) was supplied into the chamber (Fig. 3A, [0114]), a heat source for the thermal treatment is not limited, and may be an induction heater, a radiant heater, a laser, an infrared ("IR") heater ([0069]). Note it is well-known that lamp is enclosed in glass window.

At the time the invention was made, it would have been obvious to a person with ordinary level of skill in the art to have adopted halogen lamp, as taught by ‘776, as the IR radiation source of ‘794, and then combined with ‘207, for its suitability as laser source for growing graphene on metal substrate with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Note infrared light intrinsically has a wide spectrum.
Alternatively, claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘207, ‘794, ‘590, ’507 (or ‘496), as being applied to claim 1 rejection above, further in view of Niori (US 5280156, hereafter ‘156).
‘794 teaches a dark coating 220 ([0084]) and a graphite block (Fig. 5, [0103]),   but does not explicitly teach a graphite dark coating 220. The combination of ‘207 and ‘794 (optionally with ‘507) does not teach the limitations of:
Claim 10: wherein the first auxiliary heater and the second auxiliary heater comprise graphite.

‘156 is an analogous art in the field of wafer heating apparatus and with ceramic substrate and dielectric layer having electrostatic chucking means (title, similar to the heat treatment of ‘207, [0079]), in deposition of semiconductor (col. 1, lines 14-15). ‘156 teaches that a wafer heating apparatus of an indirect heating system has been developed which provides an infrared radiation arranged outside of a container wherein a wafer is exposed to the deposition gas, etc., a window on an outside wall of the container for permeating an infrared radiation emitted from the lamp therethrough into the container, and a heating body made of a highly corrosion resistant material, such as graphite, for irradiating a wafer mounted on the upper surface of the heating body by the infrared radiation to heat the wafer (col. 1, lines 24-34).

At the time the invention was made, it would have been obvious to a person with ordinary level of skill in the art to have replaced the gold reflective film auxiliary heater of ‘192 with graphite, as taught by ‘156, and then combined with ‘207, for the purpose of highly corrosion resistant, as taught by ‘156 (col. 1, line 31).
Claims 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘207, ‘794, ‘590, ’507 (or ‘496), (optionally with ‘600), as being applied to claim 1 rejection above, further in view of Saidaet et al. (US 4763601, hereafter ’601).
The combination of ‘207, ‘794, ‘590, ’507 (or ‘496), (optionally with ‘600), does not teach the limitations of:
Claim 13: wherein the first roller and the second roller are disposed in loadlock chambers outside the chamber case.

‘601 is an analogous art in the field of Continuous Composite Coating Apparatus For Coating Strip (title) The adjacent coating zones are separated from each other by a partition wall having a slit which is sized to allow the strip to pass therethrough and guide rollers are provided adjacent to the upper edge of the strip so as to tense the strip such that the path of the strip is slightly convex downwards thereby to keep the strip away from the upper and lower edges of the slit (abstract). ‘601 teaches that a pair of strip supply/take-up devices 1a and 1b each being operative to supply and take-up a continuous strip S and a plurality of treating zones arranged in series (col. 2, lines 40-43), the multi-staged slit pressure-differential-type sealing zone 5 disposed between the sputtering zone 3 and the plasma CVD zone 4. The sealing zone 5 has a plurality of partition walls 21 arranged in series in the direction of running of the strip S so as to define a plurality of vacuum chambers 20 disposed in series in the direction of running of the strip S. As in the case of the partition wall 14 defining the respective zones, each partition wall 21 is provided with a slit 18 having an upper edge 22a and a lower edge 22b and adapted to allow the strip S to pass therethrough (col. 4, lines 8-18). Note Fig. 1 and some other figures show the rollers 1a, 1b are in chamber separated by partition wall 14, while Fig. 2 or 7 shows rollers are outside the vacuum chamber.

At the time the invention was made, it would have been obvious to a person with ordinary level of skill in the art to have re-arranged the first roller 250 and the second roller 300 from outside the vacuum chamber to insider the vacuum chamber partition from the graphene forming unit 500 of ‘207, for its suitability as laser source for growing graphene on metal substrate with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 

 ‘207 teaches some limitations of:
Claim 24: graphene roll-to-roll coating apparatus (title, the claimed " A roll-to-roll graphene synthesis chamber comprising”, note synthesizing graphene is an intended use of the apparatus):
 a first roller 250 for supplying a metallic member 150 in a roll-to-roll manner; a pre-treating unit 400 for processing a surface of the supplied metallic member supplied by the first roller 250; a graphene forming unit 500 for forming and coating graphene on a surface of the pre-treated metallic member; and a second roller 300 for collecting the metallic member coated with the graphene in a roll-to-roll manner after the metallic member passes through the graphene forming unit  ([0069], Figs. 1-5, the claimed “a chamber case having opposing first and second outer lateral side walls; a first roller around which a metal film is wound before graphene is synthesized, and a second roller around which the metal film is wound after graphene is synthesized"); 
a gas nozzle 510 within the graphene forming unit. The reactant containing a carbon source may be composed of only a carbon source or may be composed of a carbon source and a nonreactive gas such as helium or argon ([0077], the claimed “a gas supply which is arranged to supply a gas comprising a carbon gas into an inner space of the chamber case”, note also gas species is an intended use of the apparatus); 
heating source 520 ([0079], the claimed “a main heater to the inner space to heat the metal film”, note the heating source 520 heat the metallic member 150 from both sides).

‘207 does not teach the other limitations of: 
Claim 24: (24A) (a main heater) which is arranged to emit a light (to the inner space to heat the metal film);
an auxiliary heater which is arranged to absorb the light emitted by the main heater and emit a radiant heat toward the metal film, the auxiliary heater comprising a first auxiliary heater and a second auxiliary heater, and 
wherein the first auxiliary heater and the second auxiliary heater are spaced apart from each other and define an auxiliary space therebetween for synthesizing graphene on the metal film, 
wherein the metal film is placed in the auxiliary space, 
wherein the main heater and the first auxiliary heater are separately provided and spaced apart from each other by a first region of the inner space of the chamber case, 
wherein the first region of the inner space is outside the auxiliary space and first auxiliary heater, 
(24B) wherein the first roller is disposed in a first loadlock chamber outside the chamber case, the first loadlock chamber is disposed at a first portion of the first outer lateral side wall of the chamber case, 
wherein the second roller is disposed in a second loadlock chamber outside the chamber case, and the second loadlock chamber is disposed at the second outer lateral side wall of the chamber case, 
(24C) wherein a longitudinal axis of the auxiliary space runs through the auxiliary space parallel to the metal film placed in the auxiliary space, 
(24D) wherein the gas supply passes through a second portion of the first outer lateral side wall of the chamber case, and 6

wherein the gas supply passes through the second portion of the first outer lateral side wall at a position which is both outside the first loadlock chamber and spaced from the longitudinal axis of the auxiliary space.  

‘794 is an analogous art as discussed above.

At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to have replaced the heating source 520 of ‘207 with inserted dark carbon attenuators 220 by IR exposure as shown in Fig. 2 of ‘794 (the limitations of 24A and 24C), for the purpose of uniformity, density, length, structural perfection and height throughout the production area, as taught by ‘794 ([0035], 2nd sentence). Note it would have been obvious to a person of ordinary skill in the art to have added space for easy insertion/removal, as a result, the claimed “wherein the main heater and the first auxiliary heater are separately provided and spaced apart from each other by a first region of the inner space of the clamber case, and wherein the first region of the inner space is outside the auxiliary space and the first auxiliary heater“.

By importing the dark carbon attenuators 220 of ‘794 at both sides of the metallic member 150 of ‘207, The middle horizontal plane where the metallic member 150 travel is the claimed “wherein a longitudinal axis of the auxiliary space runs through the auxiliary space parallel to the metal film placed in the auxiliary space”.

‘601 is an analogous art as discussed above.

At the time the invention was made, it would have been obvious to a person with ordinary level of skill in the art to have re-arranged the first roller 250 and the second roller 300 from outside the vacuum chamber to insider the vacuum chamber partition from the graphene forming unit 500 of ‘207 (the limitation of 24B), for its suitability as laser source for growing graphene on metal substrate with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 

‘590 is an analogous art as discussed above. 

‘507 is an analogous art as discussed above.

‘496 is an analogous art as discussed above.


At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to have moved the imported attenuator 220 of ‘794 adjacent to the work piece/ metallic member 150 of ‘207, as taught by ‘590,  for its suitability for indirect heating with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Furthermore, it would have been obvious to a person of ordinary skill in the art to have rearranged the gas nozzle 510 of ‘207 to the side wall of the chamber in a common vertical plane with entrance of the metallic member 150 in Fig. 1 of ‘207, and gas exhaust port at the opposite side (the limitation of claims of 24D), as taught by ‘507 or ‘496, for the purpose of evenly supply gas to each position of the substrate, as taught by ‘496 ([0087]) or it has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C. Note the gas supply port 17 of ‘507 and/or the gas inlet 31a of ‘496 is connected to the gas forming unit 500 of ‘207, therefore, “wherein the gas supply passes through a second portion of the first outer lateral side wall of the chamber case”. 

‘207 further teaches the limitations of:
Claims 14 and 25: Rollers 220 may be provided at inlets and/or outlets of the chamber-type pre-treating unit 400 and the chamber-type graphene forming unit 500 ([0081], the claimed “wherein the chamber case comprises an inlet through which the metal film is introduced into the chamber case, and an outlet through which the metal film is discharged from the chamber case”).
Response to Arguments
Applicant's arguments filed 09/15/2022 have been fully considered but they are not persuasive. 
In regarding to 35 USC 112(b) rejection of claim 5, see the upper portion of page 8, Applicants’ amendment overcomes the rejection. 
 Applicants argue that 
A) Kirushko ‘590 is not an analogous art because it is PVD that require line-of-sight and the instant application is forming graphene on a metal film, a CVD, see the last complete paragraph of page 9.
This argument is found not persuasive.
‘590 is an analogous art in the field of Vapor Deposition (title).
There are huge volume of patent literature describes CVD and PVD processing in the same chamber. Furthermore, gas used in the processing chamber is an intended use. By changing the gas composition, a CVD reactor can perform a PVD process.
Still furthermore, the indirect heating is not affected by the gas type, CVD or PVD, line of sight or non-line-of sight. 
B) ‘590 does not motivate moving the attenuator 220 of Holmes ‘794 to a position between the metal film and the gas supply of Hong ‘207, see the 1st complete paragraph of page 10.
This argument is found not persuasive.
As the attenuator 220 is moved adjacent to the substrate/metal film, the gas supply of ‘207, or the modified gas supply from ‘507 or ‘496 would have been further away than the imported attenuator 220. Note this is also a limited choice of position decision, according KSR.
Applicants summarily assert that none of the reference teach the limitation of claim 22, see the bottom of page 11.
This argument is found not persuasive.
The examiner maintains that both ‘507 and ‘496 teaches “the metal film inlet and the gas supply are provided in a common vertical plane which lies between the main heater and the first roller” of claim 22.
Applicants summarily assert that none of the reference teach the limitation of claim 24, see the bottom of page 11.
This argument is found not persuasive.
The combination of ‘207 and ‘601, along with other reference, would have had “wherein the first roller is disposed in a first loadlock chamber outside the chamber case, the first loadlock chamber is disposed at a first portion of the first outer lateral side wall of the chamber case, 
wherein the second roller is disposed in a second loadlock chamber outside the chamber case, and the second loadlock chamber is disposed at the second outer lateral side wall of the chamber case” of claim 24.
The examiner also disagree with Applicants assertion that the gas supply has to come from ‘432 and ‘628. The examiner applies ‘507 and ‘496 for the gas supply location.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120251432 is cited for rollers in vacuum chamber separated by other treatment chambers (Fig. 1, which also shows IR lamp inside the chamber). US 20110262628 is cited rollers 22A, 22B in loadlock chambers and the radiant heaters 24A-B in line with rollers 22C (Fig. 1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEATH T CHEN/Primary Examiner, Art Unit 1716